FILED
                                                                             Jan 12 2021, 8:30 am

                                                                                  CLERK
                                                                             Indiana Supreme Court
                                                                                Court of Appeals
                                                                                  and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Denise L. Turner                                          Theodore E. Rokita
DTurner Legal LLC                                         Attorney General of Indiana
Indianapolis, Indiana                                     Benjamin J. Shoptaw
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Irving Madden,                                            January 12, 2021
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          20A-CR-196
        v.                                                Appeal from the Marion Superior
                                                          Court
State of Indiana,                                         The Honorable Shatrese M.
Appellee-Plaintiff,                                       Flowers, Judge
                                                          Trial Court Cause No.
                                                          49G02-1810-F2-37562



Robb, Judge.




Court of Appeals of Indiana | Opinion 20A-CR-196 | January 12, 2021                        Page 1 of 26
                                Case Summary and Issues
[1]   Following a jury trial, Irving Madden was convicted of two counts of

      aggravated battery, Level 3 felonies; kidnapping, a Level 5 felony; and

      kidnapping for ransom and criminal confinement, Level 2 felonies. The trial

      court sentenced Madden to an aggregate of forty years. Madden appeals and

      raises two issues which we expand, reorder, and restate as: (1) whether there is

      sufficient evidence to support his kidnapping for ransom conviction; (2)

      whether his convictions violate the continuous crime doctrine; (3) whether the

      trial court abused its discretion by imposing consecutive sentences; and (4)

      whether his sentence is inappropriate in light of the nature of the offenses and

      his character. We conclude there is sufficient evidence to support Madden’s

      kidnapping for ransom conviction but Madden’s additional convictions for

      kidnapping and criminal confinement must be vacated. We also conclude that

      the trial court did not abuse its discretion by imposing consecutive sentences

      and Madden’s sentence is not inappropriate. We affirm in part, reverse in part,

      and remand.



                             Facts and Procedural History
[2]   The facts most favorable to the verdicts are as follows. In October of 2018,

      A.C. was in a relationship with Quantavious Jones. Madden was a friend or

      relative of Jones. On October 23, Jones told A.C. he planned to send her

      something in the mail the next day; A.C. agreed to accept the package. The

      next day, Jones called A.C. and asked whether she had received the package.

      Court of Appeals of Indiana | Opinion 20A-CR-196 | January 12, 2021       Page 2 of 26
      A.C. said no and Jones said he was coming to pick her up. When Jones

      arrived, A.C. got in the car and the two discussed the package. Jones “told

      [A.C.] that [they] were going to go to the UPS man and see if he possibly had it

      or delivered it to the wrong address[.]” Transcript of Evidence, Volume 2 at

      199. They located the UPS delivery driver and asked whether the package had

      been delivered. The UPS driver stated the package had been delivered. Jones

      asked the driver whether he had seen A.C. that day and he responded he had

      not.


[3]   Jones then asked for A.C.’s phone. A.C. complied and Jones searched the

      phone. While driving, Jones called Madden and told him that A.C. lost the

      package and they were coming to Madden’s house. When A.C. realized they

      were going to Madden’s house, she became concerned and “realize[d]

      something’s up[.]” Id. at 201. A.C. tried to get out of the car but Jones grabbed

      her shirt and held her, preventing her from getting out. When they arrived at

      Madden’s house, Jones told A.C. to get out of the car, but she refused because

      she “didn’t feel safe.” Id. at 204. Madden came out to the car, grabbed A.C. by

      the shirt, pulled her from the car, and took her into the basement of the house.

      Jones went inside with Madden and A.C.


[4]   When they got to the basement, Jones handcuffed A.C. to a pipe. A.C. tried to

      get out of the cuffs, eventually succeeded, and reached for a phone that was in

      front of her. Jones grabbed A.C. and began “choking [her] to the ground.” Id.

      at 206. A.C. could not breathe and felt as if she were about to lose

      consciousness. Madden then brought out a chair and A.C. was handcuffed to

      Court of Appeals of Indiana | Opinion 20A-CR-196 | January 12, 2021     Page 3 of 26
      the chair in the kitchen/bar area of the basement. Madden and Jones began

      questioning A.C. about the package. Madden stood behind her while Jones

      stood in front of her. Madden then threw a pot of hot water on A.C.’s “back,

      right side[,]” and she later described the pain as “worse than ten.” Id. at 208.

      Still handcuffed, A.C. fell to the ground and “tried to scoot away into a corner”

      as Madden began hitting her in the head with the pot. Id. Madden stomped on

      A.C.’s chest and face and then began punching her until Jones pulled Madden

      off of her.


[5]   A.C. stood up and went into the bathroom alone and Jones closed the door.

      Once A.C. was in the bathroom, she was instructed to take off her clothes.1 As

      she began to remove her clothes, Madden opened the bathroom door and threw

      more hot water on her. Madden instructed A.C. to get in the bathtub. She

      complied. The men turned the shower on and ran hot water over A.C.

      Madden then began kicking and hitting A.C., causing her to go in and out of

      consciousness. At some point while the three were in the bathroom, Jones used

      A.C.’s phone to call people and ask about the package.


[6]   After Madden beat A.C. for several minutes, he and Jones took her back to the

      kitchen area and discussed what to do with her. Madden asked Jones “if he

      could shoot [A.C.] or kill [her,]” but Jones said to let her go. Id. at 213.

      Madden gave A.C. some clothes and she got dressed. A.C. recalled seeing




      1
          A.C. was unable to recall whether Madden or Jones told her to take her clothes off. Id. at 209.


      Court of Appeals of Indiana | Opinion 20A-CR-196 | January 12, 2021                                   Page 4 of 26
      Madden with a gun in his hand while they were in the basement. The three of

      them went upstairs. Madden left to put gas in the car and Jones and A.C. went

      to the kitchen where Jones gave her something to drink. Jones and A.C. then

      went to the garage because A.C. was “burning” and “wanted [ ] cool air.” Id. at

      214. Jones allowed A.C. to call her family and specifically told her she needed

      to tell her family to give them $3,000 to let her go. A.C. spoke to three of her

      cousins, as well as a detective one of her cousins had three-way called. The

      detective asked where A.C. was but she was unable to tell him because Jones

      hung up the phone.


[7]   At some point, Madden returned and A.C. and Jones got into the car with him.

      A.C. sat in the front passenger seat and Madden told her to “lay back so no one

      can see” her. Id. at 217. Madden dropped A.C. off in a neighborhood where

      she did not know anyone. Before A.C. exited the car, Madden told her to “tell

      the police that [she] was off drugs and that [she] took a Molly and . . . woke up

      like that and to remember his face.” Id. A.C. walked up to a stranger’s house,

      knocked on the door, and asked the individual who answered to call her cousin.

      The stranger contacted A.C.’s cousin. Another cousin picked A.C. up and took

      her to the hospital. A.C. was bleeding from her mouth, ear, and nose. Her face

      was swollen, and she had severe burns. As a result, A.C. has undergone several

      surgeries and rehabilitative therapy. A.C. also has permanent scarring.


[8]   On October 29, the State charged Madden with robbery resulting in serious

      bodily injury, a Level 2 felony; criminal confinement, a Level 3 felony; three

      counts of aggravated battery, Level 3 felonies; kidnapping, a Level 5 felony;

      Court of Appeals of Indiana | Opinion 20A-CR-196 | January 12, 2021       Page 5 of 26
      battery resulting in bodily injury, a Level 5 felony; battery by means of a deadly

      weapon, a Level 5 felony; and pointing a firearm, a Level 6 felony. See

      Appellant’s Appendix, Volume II at 28-30. The State later amended the

      charging information to add kidnapping for ransom and criminal confinement,

      Level 2 felonies. Upon the State’s motion, Madden’s robbery resulting in

      serious bodily injury, battery by means of a deadly weapon, pointing a firearm,

      and one of the aggravated battery charges were dismissed. A jury trial was held

      December 9 to 11, 2019. Madden and Jones were tried together. The jury

      found Madden guilty of two counts of aggravated battery, Level 3 felonies;

      kidnapping with bodily injury, a Level 5 felony; kidnapping for ransom, a Level

      2 felony; and criminal confinement with intent to obtain ransom, a Level 2

      felony.


[9]   A sentencing hearing was held on January 6, 2020. The trial court sentenced

      Madden to an aggregate of forty years in the Indiana Department of Correction:

      ten years for each battery conviction to run consecutively to each other; twenty

      years for Level 2 kidnapping and twenty years for Level 2 confinement to run

      concurrently to each other but consecutively to the battery sentences; and four

      years for Level 5 kidnapping to run concurrently to all other sentences. See Tr.,

      Vol. 4 at 150-51; Appellant’s App., Vol. II at 144-45. Madden now appeals.



                                 Discussion and Decision



      Court of Appeals of Indiana | Opinion 20A-CR-196 | January 12, 2021       Page 6 of 26
                                I. Sufficiency of the Evidence
[10]   Madden challenges the sufficiency of the evidence supporting his kidnapping

       for ransom conviction, a Level 2 felony.


                                        A. Standard of Review
[11]   When reviewing the sufficiency of the evidence required to support a

       conviction, we do not reweigh the evidence or judge the credibility of the

       witnesses. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). Instead, we

       consider only the evidence supporting the verdict and any reasonable inferences

       that can be drawn therefrom. Morris v. State, 114 N.E.3d 531, 535 (Ind. Ct.

       App. 2018), trans. denied. We consider conflicting evidence most favorably to

       the verdict. Silvers v. State, 114 N.E.3d 931, 936 (Ind. Ct. App. 2018). “We will

       affirm if there is substantial evidence of probative value such that a reasonable

       trier of fact could have concluded the defendant was guilty beyond a reasonable

       doubt.” Bailey v. State, 907 N.E.2d 1003, 1005 (Ind. 2009). The evidence need

       not overcome every reasonable hypothesis of innocence; it is sufficient if an

       inference may reasonably be drawn from the evidence to support the verdict.

       Silvers, 114 N.E.3d at 936. The uncorroborated testimony of one witness may

       be sufficient by itself to sustain a conviction on appeal. Toney v. State, 715

       N.E.2d 367, 369 (Ind. 1999).


                                    B. Kidnapping for Ransom
[12]   Madden did not make the ransom demand himself; therefore, the State

       proceeded on an accomplice liability theory on this charge. “A person who

       Court of Appeals of Indiana | Opinion 20A-CR-196 | January 12, 2021        Page 7 of 26
       knowingly or intentionally removes another person, by fraud, enticement, force,

       or threat of force, from one place to another” with the intent to obtain ransom

       commits kidnapping, a Level 2 felony. Ind. Code § 35-42-3-2(a), (b)(3)(A)

       (2014). Under Indiana’s accomplice liability statute, a person “who knowingly

       or intentionally aids, induces, or causes another person to commit an offense

       commits that offense[.]” Ind. Code § 35-41-2-4. It is not necessary that the

       evidence show the accomplice personally participated in the commission of

       each element of the offense. Pugh v. State, 52 N.E.3d 955, 966 (Ind. Ct. App.

       2016), trans. denied. A person who aids another in committing a crime is just as

       guilty as the actual perpetrator. Id. “[T]he accomplice is criminally responsible

       for everything which follows incidentally in the execution of the common

       design, as one of its natural and probable consequences, even though it was not

       intended as part of the original design or common plan[.]” Griffin v. State, 16

       N.E.3d 997, 1003 (Ind. Ct. App. 2014) (internal quotation omitted).


[13]   To determine whether a defendant aided another in the commission of the

       crime, the fact-finder considers: (1) presence at the crime scene; (2)

       companionship with another engaged in a crime; (3) failure to oppose the

       commission of the crime; and (4) the course of conduct before, during, and after

       the occurrence of the crime. Wright v. State, 950 N.E.2d 365, 368 (Ind. Ct. App.

       2011). As a general rule, mere presence at the scene of the crime is not itself

       sufficient to allow an inference of participation in the crime. Griffin v. State, 413

       N.E.2d 293, 295 (Ind. Ct. App. 1980). Such presence may, however, be




       Court of Appeals of Indiana | Opinion 20A-CR-196 | January 12, 2021         Page 8 of 26
       considered with other evidence as a factor in determining a defendant’s guilt.

       Id.


[14]   Here, all four factors demonstrate that Madden actively participated in A.C.’s

       kidnapping for ransom. When Jones and A.C. arrived at Madden’s house,

       Madden physically grabbed A.C., pulled her from the vehicle, and took her into

       the basement, where Jones handcuffed her to a pipe. Later, after A.C. got out

       of the handcuffs, Madden brought out a chair and A.C. was handcuffed to the

       chair. Madden threw hot water on A.C., beat her head with a pot, stomped on

       her, and punched her. Once A.C. was in the bathroom, Madden again threw

       hot water on her and beat her. While they were in the bathroom, Jones called

       several people and asked about the package. Jones and Madden discussed what

       to do with A.C. and Madden asked if he could kill her, but Jones said she

       should be let go. When the three went upstairs, Madden left to get gas and

       Jones instructed A.C. to call her family and demand $3,000 to let her go. When

       Madden returned, they drove to a neighborhood and dropped A.C. off.


[15]   Madden was present during the crime and actively participated in the

       kidnapping in an attempt to get money; he and Jones were clearly companions,

       working together to kidnap A.C. and seek ransom in exchange for her freedom;

       Madden never opposed the crime; and his conduct before, during, and after the

       crime only demonstrate his active participation in the crime with Jones. The

       fact that Madden briefly left the house to get gas and was not physically present

       when Jones instructed A.C. to call her family and ask for money does not

       relieve Madden of liability. Jones’ seeking ransom was a natural and probable

       Court of Appeals of Indiana | Opinion 20A-CR-196 | January 12, 2021     Page 9 of 26
       consequence of their plan to kidnap A.C. As stated above, accomplice liability

       does not require the individual to participate in every aspect or element of the

       crime. Pugh, 52 N.E.3d at 966. And the accomplice is responsible for all

       natural and probable consequences that follow the execution of the common

       plan regardless of whether or not it was initially intended. Griffin, 16 N.E.3d at

       1003. We conclude there is sufficient evidence from which a reasonable jury

       could infer Madden knowingly or intentionally kidnapped A.C. with the intent

       to obtain ransom. Madden’s conviction for Level 2 felony kidnapping is

       affirmed.


                                        II. Double Jeopardy
[16]   Next, we address Madden’s claim that his convictions for two counts of

       aggravated battery and his convictions for two counts of kidnapping and

       criminal confinement violate the continuous crime doctrine.


[17]   Before briefs were filed in this case, our supreme court issued two decisions that

       changed Indiana’s precedent concerning double jeopardy claims based on

       multiple convictions in a single prosecution. Wadle v. State, 151 N.E.3d 227

       (Ind. 2020); Powell v. State, 151 N.E.3d 256 (Ind. 2020). “The Court

       distinguished these claims of ‘substantive double jeopardy’ from claims of

       ‘procedural double jeopardy’ – where a defendant is charged with the same

       offense in successive prosecutions.” Hill v. State, 157 N.E.3d 1225, 1228 (Ind.

       Ct. App. 2020). Prior to Wadle and Powell, we reviewed substantive double

       jeopardy claims under the constitutional tests from Richardson v. State, 717


       Court of Appeals of Indiana | Opinion 20A-CR-196 | January 12, 2021     Page 10 of 26
       N.E.2d 32 (Ind. 1999), namely the “actual evidence” and “statutory elements”

       tests, as well as other rules of statutory construction and common law. Wadle,

       151 N.E.3d at 243. However, Wadle overruled the Richardson constitutional

       tests and set forth a new framework for analyzing substantive double jeopardy

       claims. Id. at 235.


[18]   Madden filed his brief after Wadle and Powell were decided but did not address

       the changes these two cases brought to double jeopardy jurisprudence, even in

       his reply brief after the State specifically addressed those cases. Madden

       analyzes his claims under the continuous crime doctrine, a common law

       formulation. However, a panel of this court recently held that Wadle and Powell

       “not only overruled the constitutional substantive double jeopardy test in

       Richardson, they also swallowed statutory and common law to create one

       unified framework for substantive double jeopardy claims – including the

       continuous crime doctrine.” Jones v. State, 159 N.E.3d 55, 61 (Ind. Ct. App.

       2020), trans. pending; see also Hill, 157 N.E.3d at 1229. We agree. Therefore, we

       evaluate Madden’s claims under the framework set forth in Wadle and Powell.


[19]   Substantive double jeopardy claims come in two varieties: (1) when a single

       criminal act or transaction violates one statute but harms multiple victims; and

       (2) when a single criminal act or transaction violates multiple statutes with

       common elements and harms one or more victims. Wadle, 151 N.E.3d at 247;

       Powell, 151 N.E.3d at 263. “Wadle established the test for the latter scenario,

       Powell the former.” Hill, 157 N.E.3d at 1228.



       Court of Appeals of Indiana | Opinion 20A-CR-196 | January 12, 2021     Page 11 of 26
                                                   A. Powell
[20]   We analyze Madden’s claims that his two aggravated battery convictions and

       his convictions for both kidnapping as a Level 5 felony and as a Level 2 felony

       violate substantive double jeopardy by employing the test set forth in Powell.


[21]   “In resolving a claim of multiplicity, our task is to determine whether the

       statute permits punishment for a single course of criminal conduct or for certain

       discrete acts – the ‘successive, similar occurrences’ – within that course of

       conduct.” Powell, 151 N.E.3d at 264 (quoting Hines v. State, 30 N.E.3d 1216,

       1220 (Ind. 2015)). This inquiry is a two-step process:


               First, we review the text of the statute itself. If the statute,
               whether expressly or by judicial construction, indicates a unit of
               prosecution, then we follow the legislature’s guidance and our
               analysis is complete. See Hurst[ v. State, 464 N.E.2d 19, 21 (Ind.
               Ct. App. 1984)] (whether “multiple offenses of the same statute
               are committed during a single transaction” depends “on the
               definition of the particular crime involved”). But if the statute is
               ambiguous, then we proceed to the second step of our analysis.


               Under this second step, a court must determine whether the facts
               – as presented in the charging instrument and as adduced at trial
               – indicate a single offense or whether they indicate
               distinguishable offenses. To answer this question, we ask
               whether the defendant’s actions are “so compressed in terms of
               time, place, singleness of purpose, and continuity of action as to
               constitute a single transaction.” Walker v. State, 932 N.E.2d 733,
               735 (Ind. Ct. App. 2010), cited with approval by Hines, 30 N.E.3d
               at 1219. If the defendant’s criminal acts are sufficiently distinct,
               then multiple convictions may stand; but if those acts are
               continuous and indistinguishable, a court may impose only a

       Court of Appeals of Indiana | Opinion 20A-CR-196 | January 12, 2021        Page 12 of 26
        single conviction. Armstead v. State, 549 N.E.2d 400, 402 (Ind.
        Ct. App. 1990). Any doubt counsels “against turning a single
        transaction into multiple offenses.” Duncan v. State, 274 Ind. 457,
        464, 412 N.E.2d 770, 775 (1980)[.]


Id. at 264-65 (footnotes omitted).2 We review questions of statutory law de

novo. Id. at 262. To aid in determining the unit of prosecution when the

statute does not contain an express unit of prosecution, the Powell court

distinguished conduct-based statutes from result-based statutes and explained:


        A conduct-based statute . . . consists of an offense defined by
        certain actions or behavior (e.g. operating a vehicle) and the
        presence of an attendant circumstance (e.g., intoxication). . . . A
        result-based statute . . . consists of an offense defined by the
        defendant’s actions and the results or consequences of those
        actions. In crimes such as murder, manslaughter, battery and
        reckless homicide, the gravamen of the offense is causing the
        death or injury of another person, i.e., the result is part of the
        definition of the crime. In other words, the resulting death,
        injury or offensive touching is an element of the crime. . . . Under
        these statutes, then, where several . . . injuries occur in the course
        of a single incident, the prohibited offense has been perpetrated
        several times over. . . . In short, crimes defined by conduct
        (rather than by consequence) permit only a single conviction
        (with multiple consequences resulting in enhanced penalties, not
        multiple crimes). But crimes defined by consequences (rather
        than by conduct) permit multiple convictions when multiple
        consequences flow from a single criminal act.




2
 This court has found that Powell “incorporated the continuous crime doctrine into its uniform substantive
double jeopardy framework.” Jones, 159 N.E.3d at 62.

Court of Appeals of Indiana | Opinion 20A-CR-196 | January 12, 2021                            Page 13 of 26
       Id. at 265-66 (internal quotations, emphases, and citations omitted).


                                    i. Aggravated Battery Convictions

[22]   We first address whether Madden’s two aggravated battery convictions violate

       substantive double jeopardy. “A person who knowingly or intentionally inflicts

       injury on a person that creates a substantial risk of death or causes . . . serious

       permanent disfigurement . . . commits aggravated battery, a Level 3 felony.”

       Ind. Code § 35-42-2-1.5. Because the gravamen of this offense is the injury of

       another person, it is a result-based statute. A panel of this court addressed the

       very same question in Madden’s co-defendant’s direct appeal and stated, “each

       time Madden threw hot water on A.C. could support a separate battery claim.

       However, how this result-based statute applies when there is a single victim

       who suffered multiple, substantially similar injuries because of multiple

       instances of the same act is ambiguous.” Jones, 159 N.E.3d at 63-64.

       Accordingly, we move to the second step in Powell and “we ask whether the

       defendant’s actions are so compressed in terms of time, place, singleness of

       purpose, and continuity of action as to constitute a single transaction.” Powell,

       151 N.E.3d at 264 (quotation omitted).


[23]   Here, we conclude that Madden’s two acts of throwing hot water on A.C. were

       not continuous and therefore, do not constitute a single transaction. The record

       reveals that A.C. was taken to the basement of Madden’s house and handcuffed

       to a pipe. When she escaped from the cuffs, she was handcuffed to a chair near

       the bar/kitchen area where Madden threw hot water on her. Madden and

       Jones questioned A.C. about the package. A.C. then attempted to move to a
       Court of Appeals of Indiana | Opinion 20A-CR-196 | January 12, 2021        Page 14 of 26
       corner, but Madden hit her with a pot and beat her. A.C. then stood up and

       went into the bathroom. Jones closed the door. A.C. took her clothes off, as

       instructed, and Madden opened the door and threw hot water on her again.

       The two acts of throwing hot water on A.C. did not occur at the same time, in

       the same place, and did not share a purpose. The first time Madden threw hot

       water on A.C. was when she was clothed and handcuffed to a chair in the

       kitchen area while questioning her about the missing package. The second act

       occurred later, while A.C. was in the bathroom and unclothed. And the

       purpose of the second act appeared to be punitive. We also agree that

       “[b]ecause one battery occurred while A.C. was clothed, and one while she was

       not, it would be reasonable to infer that they resulted in different injuries.”

       Jones, 159 N.E.3d at 64. The two acts of throwing water on A.C. were

       distinguishable offenses. Because the two batteries were separated by time,

       place, and purpose, they were not part of a single transaction. Accordingly,

       Madden’s two aggravated battery convictions are affirmed.


                   ii. Level 2 Kidnapping for Ransom and Level 5 Kidnapping

[24]   Madden also argues his multiple convictions for kidnapping violate the

       continuous crime doctrine. See Brief of the Appellant at 24. Specifically,

       Madden contends, and the State agrees, that his conviction for Level 2 felony

       kidnapping may stand but his Level 5 felony kidnapping conviction must be

       vacated. See Brief of Appellee at 16.


[25]   “A person who knowingly or intentionally removes another person, by fraud,

       enticement, force, or threat of force, from one place to another commits
       Court of Appeals of Indiana | Opinion 20A-CR-196 | January 12, 2021       Page 15 of 26
       kidnapping.” Ind. Code § 35-42-3-2(a). Madden was charged with two

       violations of this statute: one offense was elevated to a Level 5 felony because

       the kidnapping resulted in bodily injury to A.C. and the other offense was

       elevated to a Level 2 felony because it was committed with the intent to obtain

       ransom. Ind. Code §§ 35-42-3-2(b)(1)(C), (3)(a) (2014). This is a conduct-based

       statute because the gravamen of the offense is the action of removing the victim.

       Here, there is no question that only one removal occurred: Madden’s forceful

       removal of A.C. from Jones’ car into the basement. “The only things that

       distinguish the Level [5] conviction (injury) from the Level [2] conviction

       (ransom) are result and motive. These are not the units of prosecution for

       kidnapping.” Jones, 159 N.E.3d at 65. Therefore, only one can stand, which, in

       this case, is the Level 2 felony. See id. (“[T]he lesser felony should fall.”). We

       remand to the trial court with instructions to vacate Madden’s Level 5 felony

       kidnapping conviction and amend its judgment to remove the conviction and

       sentence on this count.


                                                   B. Wadle
[26]   Wadle’s double jeopardy framework applies when a single criminal act or

       transaction violates multiple statutes with common elements. In such a case,


               we first look to the statutes themselves. If either statute clearly
               permits multiple punishment, whether expressly or by
               unmistakable implication, the court’s inquiry comes to an end
               and there is no violation of substantive double jeopardy. But if
               the statutory language is not clear, then a court must apply our
               included-offense statutes to determine whether the charged
               offenses are the same. See I.C. § 35-31.5-2-168. If neither offense
       Court of Appeals of Indiana | Opinion 20A-CR-196 | January 12, 2021       Page 16 of 26
               is included in the other (either inherently or as charged), there is
               no violation of double jeopardy. But if one offense is included in
               the other (either inherently or as charged), then the court must
               examine the facts underlying those offenses, as presented in the
               charging instrument and as adduced at trial. If, based on these
               facts, the defendant’s actions were “so compressed in terms of
               time, place, singleness of purpose, and continuity of action as to
               constitute a single transaction,” then the prosecutor may charge
               the offenses as alternative sanctions only. But if the defendant’s
               actions prove otherwise, a court may convict on each charged
               offense.


       Wadle, 151 N.E.3d at 253.


[27]   Madden argues that both his Level 2 kidnapping and criminal confinement

       convictions cannot stand. The State concedes that under the Wadle test,

       Madden is correct. Looking first to the statutory language, Level 2 kidnapping

       is committed by “[a] person who knowingly or intentionally removes another

       person, by fraud, enticement, force, or threat of force, from one place to

       another[,]” with the intent to obtain ransom. Ind. Code § 35-42-3-2(a),

       (b)(3)(A) (2014). And Level 2 criminal confinement is committed by “[a]

       person who knowingly or intentionally confines another person without the

       other person’s consent[,]” with the intent to obtain ransom. Ind. Code § 35-42-

       3-3(a), (b)(3)(A) (2014). Because neither statute permits multiple punishment,

       we move to the second step of the statutory analysis and apply our included-

       offense statutes to determine statutory intent. Wadle, 151 N.E.3d at 253;

       Barrozo v. State, 156 N.E.3d 718, 723 (Ind. Ct. App. 2020).




       Court of Appeals of Indiana | Opinion 20A-CR-196 | January 12, 2021       Page 17 of 26
[28]   Indiana Code section 35-38-1-6 states that a trial court may not enter judgment

       of conviction and sentence for both an offense and an included offense. An

       “included offense” is defined as an offense that:


               (1) is established by proof of the same material elements or less
               than all the material elements required to establish the
               commission of the offense charged;


               (2) consists of an attempt to commit the offense charged or an
               offense otherwise included therein; or


               (3) differs from the offense charged only in the respect that a less
               serious harm or risk of harm to the same person, property, or
               public interest, or a lesser kind of culpability, is required to
               establish its commission.


       Ind. Code § 35-31.5-2-168. “If neither offense is included in the other (either

       inherently or as charged), there is no violation of double jeopardy.” Wadle, 151

       N.E.3d at 248.


[29]   In this case, subsection (1) is implicated:


               Criminal confinement requires proof of the same but fewer
               criminal elements as kidnapping. A kidnapper must act “by
               fraud, enticement, force, or threat of force,” whereas criminal
               confinement must be done without consent. Consent is a
               “voluntary yielding to what another proposes or desires.”
               Consent, Black’s Law Dictionary (11th ed. 2019). Non-consent
               is established by the methods noted in the statute of “fraud,
               enticement, force, or threat of force.” Kidnapping requires
               removal from one place to another, while criminal confinement
               requires an act of confinement. In removing someone from one
               place to another, a kidnapper has confined that person to those
       Court of Appeals of Indiana | Opinion 20A-CR-196 | January 12, 2021         Page 18 of 26
               places. The element of confinement is a necessary part of forced
               removal. As such, confinement is a lesser included offense of
               kidnapping.


       Jones, 159 N.E.3d at 66 (footnote omitted). We also note that Madden’s

       enhancements were identical; both offenses were elevated to a Level 2 felony

       because the offenses were committed with the intent to obtain ransom. See Ind.

       Code §§ 35-42-3-2(b)(3)(A) (2014), 35-42-3-3(b)(3)(A) (2014).


[30]   Because criminal confinement is included in kidnapping, we must examine the

       underlying facts to determine whether Madden’s actions were “so compressed

       in terms of time, place, singleness of purpose, and continuity of action as to

       constitute a single transaction” such that his convictions for criminal

       confinement and kidnapping violate double jeopardy. Wadle, 151 N.E.3d at

       253. Here, the same facts proved Madden’s conviction for criminal

       confinement and kidnapping – that he forced A.C. from the car and into the

       basement where she was handcuffed. And because Madden acted with the

       intent to obtain ransom, both convictions were enhanced to Level 2 felonies.

       Madden’s actions were so compressed in time, place, singleness of purpose, and

       continuity of action that his convictions for both crimes violate double

       jeopardy. Accordingly, we remand with instructions for the trial court to vacate

       the included offense, namely Madden’s Level 2 felony criminal confinement

       conviction, and amend its judgment to remove the conviction and sentence on

       this count. See Ind. Code § 35-38-1-6 (stating that when a defendant is charged

       with an offense and an included offense in separate counts and is found guilty


       Court of Appeals of Indiana | Opinion 20A-CR-196 | January 12, 2021        Page 19 of 26
       of both counts, the trial court cannot enter a judgment and sentence for the

       included offense).


[31]   In sum, Madden’s two aggravated battery convictions do not constitute double

       jeopardy and are therefore affirmed. Madden’s Level 5 felony kidnapping and

       criminal confinement convictions do constitute double jeopardy in relation to

       his Level 2 felony kidnapping conviction. Therefore, his convictions for Level 5

       felony kidnapping and criminal confinement must be vacated and his

       conviction for Level 2 kidnapping is affirmed.


                          III. Sentencing Abuse of Discretion
[32]   Madden challenges the trial court’s imposition of consecutive sentences as an

       abuse of discretion. He claims because “all of [his] acts were part of a single

       continuous crime . . . the sentences should be concurrent.” Br. of the Appellant

       at 27. We disagree.


               Sentencing decisions rest within the sound discretion of the trial
               court and are reviewed on appeal only for an abuse of discretion.
               An abuse of discretion occurs if the decision is clearly against the
               logic and effect of the facts and circumstances before the court, or
               the reasonable, probable, and actual deductions to be drawn
               therefrom. A trial court may abuse its discretion by failing to
               enter a sentencing statement, entering findings of aggravating and
               mitigating factors unsupported by the record, omitting factors
               clearly supported by the record and advanced for consideration,
               or giving reasons that are improper as a matter of law.


       Stokes v. State, 947 N.E.2d 1033, 1036 (Ind. Ct. App. 2011) (citations and

       quotations omitted), trans. denied.

       Court of Appeals of Indiana | Opinion 20A-CR-196 | January 12, 2021       Page 20 of 26
[33]   A trial court may order consecutive sentences based on one valid aggravating

       factor. Kayser v. State, 131 N.E.3d 717, 723 (Ind. Ct. App. 2019). And that one

       valid aggravator may be used both to enhance a sentence and to justify

       consecutive sentences. Id. Here, the trial court found several aggravating

       factors, including Madden’s criminal history and the nature of the offense, and

       ordered the sentences for his two aggravated battery convictions and his Level 2

       kidnapping conviction to be served consecutively to each other. Madden does

       not argue the trial court improperly found an aggravating factor. Therefore, the

       trial court found at least one valid aggravating factor and did not abuse its

       discretion in imposing consecutive sentences.


                                  IV. Inappropriate Sentence
                                        A. Standard of Review
[34]   Article 7, sections 4 and 6 of the Indiana Constitution authorize independent

       appellate review and revision of sentences through Indiana Appellate Rule 7(B).

       King v. State, 894 N.E.2d 265, 267 (Ind. Ct. App. 2008). Rule 7(B) provides,

       “The Court may revise a sentence authorized by statute if, after due

       consideration of the trial court’s decision, the Court finds that the sentence is

       inappropriate in light of the nature of the offense and the character of the

       offender.” Sentencing decisions rest within the discretion of the trial court and,

       as such, should receive considerable deference. Cardwell v. State, 895 N.E.2d

       1219, 1222 (Ind. 2008). “Such deference should prevail unless overcome by

       compelling evidence portraying in a positive light the nature of the offense (such

       as accompanied by restraint, regard, and lack of brutality) and the defendant’s
       Court of Appeals of Indiana | Opinion 20A-CR-196 | January 12, 2021       Page 21 of 26
       character (such as substantial virtuous traits or persistent examples of good

       character).” Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015).


[35]   The defendant bears the burden of demonstrating his sentence is inappropriate

       under the standard, Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006), and

       we may look to any factors in the record in making such a determination, Reis v.

       State, 88 N.E.3d 1099, 1102 (Ind. Ct. App. 2017). Ultimately, “whether we

       regard a sentence as [in]appropriate at the end of the day turns on our sense of

       the culpability of the defendant, the severity of the crime, the damage done to

       others, and myriad other factors that come to light in a given case.” Cardwell,

       895 N.E.2d at 1224. And the principal role of this court in reviewing of a

       defendant’s sentence is “not to achieve a perceived ‘correct’ result in each

       case[,]” but to attempt to leaven the outliers. Id. at 1225. Thus, the question is

       not whether the defendant’s sentence is appropriate or another sentence is more

       appropriate; rather, the test is whether the sentence is inappropriate. Perry v.

       State, 78 N.E.3d 1, 13 (Ind. Ct. App. 2017).


                                     B. Nature of the Offenses
[36]   We begin our analysis of the “nature of the offense” prong with the advisory

       sentence. Reis, 88 N.E.3d at 1104. The advisory sentence is the starting point

       the Indiana legislature has selected as an appropriate sentence for the

       committed crime. Childress, 848 N.E.2d at 1081. The sentencing range for a

       Level 2 felony is between ten and thirty years, with an advisory sentence of

       seventeen and one-half years. Ind. Code § 35-50-2-4.5. The sentencing range


       Court of Appeals of Indiana | Opinion 20A-CR-196 | January 12, 2021       Page 22 of 26
       for a Level 3 felony is a fixed term between three and sixteen years, with an

       advisory sentence of nine years. Ind. Code § 35-50-2-5(b). Therefore, Madden

       faced a maximum prison sentence of sixty-two years for his two aggravated

       battery convictions, both Level 3 felonies, and his kidnapping for ransom

       conviction, a Level 2 felony. However, he received forty years.


[37]   The nature of the offense is found in the details and circumstances of the

       offenses and the defendant’s participation therein. Lindhorst v. State, 90 N.E.3d

       695, 703 (Ind. Ct. App. 2017). When determining the inappropriateness of a

       defendant’s sentence that deviates from the advisory sentence, we consider

       whether there is anything more or less egregious about the offense as committed

       by the defendant that distinguishes it from the typical offense accounted for by

       our legislature when it set the advisory sentence. Moyer v. State, 83 N.E.3d 136,

       142 (Ind. Ct. App. 2017), trans. denied. Here, Madden was sentenced to ten

       years for each aggravated battery conviction, which is one year above the

       advisory sentence. He was sentenced to twenty years for his kidnapping

       conviction, two and one-half years above the advisory sentence.


[38]   There is no question that the nature of Madden’s offenses is egregious. Madden

       participated in kidnapping A.C. and repeatedly beat, kicked, and punched her

       while she was handcuffed, causing her to go in and out of consciousness. He

       also threw hot water on her twice. As a result, A.C. suffered severe burns and

       has undergone various procedures. A.C.’s mother testified at the sentencing

       hearing that after A.C.’s first surgery, A.C. had to go to physical therapy to

       improve her ability to walk. She also testified that A.C. has experienced “gut

       Court of Appeals of Indiana | Opinion 20A-CR-196 | January 12, 2021      Page 23 of 26
       wrenching pain” from her injuries. Tr., Vol. 4 at 85. Due to her burns, A.C.

       had to change her bandages twice a day for several months and then once a day

       for a while longer. As A.C. changed her bandages, she would cry out in pain.

       Because of Madden’s actions, A.C. has undergone several surgeries, will likely

       need significant medical treatment over a very long period, and has permanent

       scarring. We are unpersuaded that the horrific nature of Madden’s offenses

       renders his sentence inappropriate.


                                   C. Character of the Offender
[39]   Madden argues his sentence is inappropriate because of his good character. He

       argues, “Despite the evidence at trial, [he] did not present the court with a

       hardened character requiring many years of incarceration in order to remold

       and shape him into a law-abiding citizen. Rather, [he] showed himself to be a

       man remorseful for his actions, and struggling with substance abuse, but with a

       willingness to seek treatment.” Br. of the Appellant at 30-31.


[40]   We conduct our review of a defendant’s character by engaging in a broad

       consideration of his or her qualities. Moyer, 83 N.E.3d at 143. And a

       defendant’s life and conduct are illustrative of his or her character. Morris, 114

       N.E.3d at 539. A defendant’s criminal history is one relevant factor in

       analyzing his or her character, the significance of which varies based on the

       “gravity, nature, and number of prior offenses in relation to the current

       offense.” Rutherford v. State, 866 N.E.2d 867, 874 (Ind. Ct. App. 2007).




       Court of Appeals of Indiana | Opinion 20A-CR-196 | January 12, 2021      Page 24 of 26
[41]   Madden’s criminal history is comprised of true findings for theft and resisting

       law enforcement as a juvenile and two misdemeanor convictions as an adult.

       Madden has also had his probation revoked. Although Madden’s criminal

       history is not significant, “[e]ven a minor criminal record reflects poorly on a

       defendant’s character[.]” Reis, 88 N.E.3d at 1105.


[42]   In sentencing Madden, the trial court found as mitigating factors his substance

       abuse, remorse, and that a prolonged period of incarceration would be an

       undue hardship on his family. We, too, recognize that the record shows

       Madden has two young children, expressed remorse at sentencing, and has

       struggled with substance abuse. We also acknowledge that Madden has

       participated in various programs while incarcerated, including a religious

       program, parenting classes, substance abuse classes, and anger management.

       However, Madden’s criminal history, the egregious nature of his offenses, and

       the permanent physical and emotional harm inflicted on A.C. outweigh these

       factors. Madden faced a maximum sentence of sixty-two years for his offenses

       but received forty. We cannot conclude his character is so stellar as to render

       his sentence inappropriate.


[43]   In sum, we cannot conclude Madden’s forty-year sentence is inappropriate in

       light of the nature of the offenses or his character. Accordingly, we decline to

       revise his sentence.



                                                Conclusion

       Court of Appeals of Indiana | Opinion 20A-CR-196 | January 12, 2021      Page 25 of 26
[44]   For the reasons set forth above, we conclude the evidence is sufficient to

       support Madden’s kidnapping for ransom conviction, the trial court did not

       abuse its discretion by imposing consecutive sentences, and his sentence is not

       inappropriate. We conclude that Madden’s aggravated battery convictions do

       not constitute double jeopardy and are therefore affirmed. Madden’s

       convictions for Level 5 felony kidnapping and criminal confinement do

       constitute double jeopardy in relation to his Level 2 felony kidnapping

       conviction. Therefore, we remand to the trial court with instructions to vacate

       Madden’s Level 5 felony kidnapping and criminal confinement convictions and

       amend its judgment accordingly.


[45]   Affirmed in part, reversed and remanded in part.


       Bailey, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Opinion 20A-CR-196 | January 12, 2021       Page 26 of 26